Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 Elizabeth Headon Ph: 353-1-498-0300 ELAN ANNOUNCES WEBCAST OF FOURTH QUARTER AND FULL YEAR 2007 FINANCIAL RESULTS DUBLIN, IRELAND, JANUARY 22, 2008 Elan Corporation, plc announced today that it will host a conference call on Wednesday, February 13, 2008 at 8:30 a.m. Eastern Standard Time (EST), 1:30 p.m. Greenwich Mean Time (GMT) with the investment community to discuss Elan’s fourth quarter and full year 2007 financial results, which will be released before the U.S. and European financial markets open. Live audio of the conference call will be simultaneously broadcast over the Internet and will be available to investors, members of the news media and the general public. This event can be accessed by visiting Elan’s website at www.elan.com and clicking on the Investor Relations section, then on the event icon. Following the live webcast, an archived version of the call will be available at the same URL. About Elan Elan Corporation, plc (NYSE: ELN) is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. Elan shares trade on the New York, London and Dublin Stock Exchanges. For additional information about the company, please visit http://www.elan.com.
